Citation Nr: 0941590	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Restoration of a 40 percent disability rating for chronic 
lumbosacral strain/sprain with mild degenerative joint 
disease.

2.  Entitlement to an increased rating for compression type 
deformity at D3-D4, currently evaluated as 20 percent 
disabling.

3.  Whether there was clear and unmistakable error (CUE) in a 
September 1954 rating decision in which the RO assigned a 10 
percent disability rating for compression type deformity at 
D3-D4.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his daughter, Ms. T. T.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions by a Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  In an October 2006 
rating decision, the RO found that there was no CUE in a 
September 1954 rating decision which granted service 
connection for a compression type deformity of the D3 and D4 
vertebrae and assigned a 10 percent evaluation.  Also in the 
October 2006 rating decision, the RO proposed to reduce, from 
40 percent to 10 percent, the rating for a service-connected 
lumbosacral strain/sprain with mild degenerative joint 
disease at L5-S1.  In a July 2007 rating decision, the RO 
reduced the rating for the lumbosacral spine disability from 
40 percent to 10 percent, effective November 1, 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since the assignment for a 40 percent rating, effective 
in August 2002, for lumbosacral strain/sprain with mild 
degenerative joint disease at L5-S1, the function of the 
Veteran's low back under ordinary conditions of life and work 
has not improved.

2.  The Veteran's dorsal spine condition is manifested by 
compression type deformity at D3-D4 and complaints of pain.

3.  The September 1954 rating decision, in which the RO 
assigned a 10 percent rating for mid back disability, 
contained no undebatable error of fact or law that would 
change the outcome of that decision.


CONCLUSIONS OF LAW

1.  Restoration of the 40 percent rating for lumbosacral 
strain/sprain with mild degenerative joint disease at L5-S1 
from the date of reduction is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.344, 3.951, 
4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5292 (2001) and 5237 
(2009).

2.  An evaluation in excess of 20 percent for compression 
type deformity at D3-D4 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951, 4.14, 4.71a, 
Diagnostic Code 5235 (2009)

3.  The September 1954 rating decision, in which the RO 
assigned a 10 percent rating for compression type deformity 
at D3-D4, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided preadjudication VCAA notice in 
an August 2006 letter.  In that letter, the RO advised the 
Veteran of what information and evidence was needed to 
substantiate a claim for an increased rating.  The letter 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (VCAA notice in a claim for increased rating 
need not be "veteran specific" and need not include 
reference to impact on daily life).  Similar notice was 
provided in an October 2008 letter, which also provided 
relevant rating criteria.  The case was last adjudicated in 
December 2008.


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran to include post service treatment records, VA 
examination reports, and the hearing transcript.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by presenting for 
examinations and testifying at a hearing.  Thus, the Veteran 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

With respect to the appeal concerning the restoration of the 
evaluation for his lumbosacral spine disability, that appeal 
has been granted and further discussion of VCAA compliance is 
unnecessary.  Similarly, the Court has held that the VCAA 
does not apply to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001).  Therefore, it is not necessary to 
discuss VA's fulfillment of VCAA duties with respect to the 
Veteran's CUE claim.


Restoration of 40 Percent Rating for Lumbosacral 
Strain/Sprain Disability

During service, the Veteran was in a motor vehicle accident.  
He sustained back injuries, including compression fractures 
of the D3 and D4 vertebrae.  Soon after separation from 
service, he submitted a claim for service connection and 
compensation for disability incurred in service.  In a 
September 1954 rating decision, the RO granted service 
connection for the dorsal spine injury, described as a 
compression type deformity of the D3 and D4 vertebrae.  In a 
February 2004 rating decision, the RO granted service 
connection for a lumbosacral strain/sprain disability, found 
to be secondary to the dorsal spine disorder.  The RO 
described the low back disability as chronic lumbosacral 
strain/sprain, with mild degenerative joint disease at L5-S1.  
The RO assigned a 40 percent rating for that disability 
effective in August 2002.

In an October 2006 rating decision, the RO proposed to reduce 
the rating for the lumbosacral disability from 40 percent to 
10 percent.  In a July 2007 rating decision, the RO reduced 
that rating, as proposed.  The Veteran appealed the 
reduction.  He is seeking restoration of the 40 percent 
rating.

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Unless otherwise provided, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2009).

When the RO proposed to reduce the rating for the Veteran's 
lumbosacral disability, the RO mailed a notice to the latest 
address of record.  The notice informed the Veteran of the 
procedures for the presentation of evidence, the right to a 
hearing, and representation options.  The Board finds that, 
in reducing the rating, the RO complied with the procedures 
outlined under 38 C.F.R. § 3.105(e).

The Board will now address the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  The Court 
has noted that this regulation applies to ratings that have 
been continued for long periods of time at the same level 
(five years or more).  Brown v. Brown, 5 Vet. App. 413 
(1993).  The 40 percent rating for the Veteran's lumbosacral 
disability was in effect less than five years; therefore the 
provisions of 38 C.F.R. § 3.344 pertaining to stabilization 
of disability ratings do not apply.  Reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Nevertheless, the Court noted in Brown that there 
are several general VA regulations that apply to all rating 
reductions, regardless of whether the rating has been in 
effect for five years or more.  Brown, supra at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  A claim as to whether a rating reduction 
was proper must be resolved in the veteran's favor unless the 
Board concludes that a fair preponderance of evidence weighs 
against the claim.  Brown, 5 Vet. App. at 421.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2009).  When evaluation of a musculoskeletal disability is 
based on limitation of motion, VA regulations provide, and 
the Court has emphasized, that evaluation must include 
consideration of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009); see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In the February 2004 rating decision, the RO granted service 
connection and assigned the 40 percent rating for the 
lumbosacral disability effective August 7, 2002.  The RO 
described the lumbosacral disability as chronic lumbosacral 
strain/sprain with mild degenerative joint disease at L5-S1.  
The RO evaluated the disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The version of that code in effect in 
August 2002 provided for ratings of 40 percent if limitation 
of motion of the lumbar spine was severe, 20 percent if 
moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  VA later revised the criteria 
for evaluation disabilities of the spine.  Effective 
September 26, 2003, most spine disabilities, including strain 
and arthritis, are evaluated under a General Rating Formula 
for Diseases and Injuries of the Spine.  Under that Formula, 
a spine disorder is rated with or without pain, radiating 
pain, stiffness or aching.  The criteria for evaluating a 
disorder of the thoracolumbar spine under the Formula are as 
follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a (2009).

Records of VA outpatient treatment of the Veteran in 2003 
note that he had chronic lower back pain since a motor 
vehicle accident in the 1950s.  In March 2003, the Veteran's 
main complaint was his back pain.  He indicated that, when 
the pain was at its worst, he had difficulty walking.  He 
stated that medicine taken properly controlled his pain, and 
that on the average day he could function adequately.

On VA medical examination in March 2003, the Veteran reported 
chronic lumbosacral pain with pain radiating down the lower 
extremities.  He indicated that he was on medication for the 
pain.  He stated that he had difficulty bending, pushing, 
turning, and twisting.  He related that he could walk 
independently, and did not use a walker or a cane.  The 
examining physician observed evidence of moderate spasms in 
the Veteran's lumbar spine region.  The ranges of motion were 
to 30 degrees of forward flexion, 10 degrees of extension, 
lateral flexion to 20 degrees bilaterally, and rotation to 20 
degrees bilaterally.  Spine x-rays showed traumatic 
compression at D2-D3 and D3-D4, and mild degenerative joint 
disease at the L5 and S1 vertebrae.  The examiner stated that 
the severity of the Veteran's condition fluctuated.  The 
examiner found no evidence of fatigability or incoordination.  
In a June 2003 addendum to the examination report, the 
examiner opined that the Veteran's compression fractures 
caused his lumbosacral disability.

VA outpatient treatment notes from 2005 to 2007 show ongoing 
reports of chronic low back pain, and ongoing medication for 
that pain.  In January 2006, a treating practitioner noted 
that the Veteran's back had decreased range of motion with 
flexion.  The practitioner found that the Veteran was able to 
do some extension, lateral flexion, and rotation, and that he 
was able to toe and heel walk.  In February 2007, the Veteran 
reported that his persistent back pain was worse first thing 
in the morning, and better later in the day.

In a June 2006 request for an increased rating, the Veteran 
reported an increase in pain in his back and running down his 
legs.  He wrote that the pain had worsened to the extent that 
he had constant severe pain, and he took pain medication 
daily.  He indicated that the pain made him unable to stand 
or sit for prolonged periods, and unable to work.  He stated 
that his sleep was constantly interrupted by the back pain.

On VA examination in August 2006, the Veteran reported 
increased low back pain.  He stated that the pain occurred 
intermittently, four to five times per day, with each episode 
lasting 30 to 45 minutes.  He reported flare-ups of worse 
pain occurring two to three times per week, with each episode 
lasting four to five hours.  He indicated that the back pain 
was accompanied by stiffness and weakness.  He reported that 
the pain radiated into his left leg.  He stated that he used 
a cane and a lumbosacral brace during flare-ups.  He stated 
that he was not employed.  He indicated that he had 
difficulty walking, difficulty standing for a prolonged 
period, and difficulty sitting for more than an hour.  He 
reported that he had difficulty lifting more than five 
pounds, and difficulty bending.

At the examination, the Veteran did not have a cane or a 
brace.  The examiner noted that the Veteran had a mildly to 
moderately antalgic gait.  The ranges of motion of the lumbar 
spine were to 80 degrees of forward flexion, 15 degrees of 
extension, lateral flexion to 15 degrees bilaterally, and 
rotation to 25 degrees bilaterally.  With those ranges of 
motion, there was moderate pain, moderate spasm, and moderate 
tenderness, but no weakness.  With repetitive use, the range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.

In December 2006, the Veteran asserted that the August 2006 
VA examination was not adequate.  He noted that the examiner 
was not an orthopedist, and that no x-ray, MRI, or other 
imaging was obtained.

In December 2007, VA performed an MRI of the Veteran's spine.  
In the lumbosacral spine, the MRI showed very minimal 
spodylotic changes, with no evidence of canal stenosis, 
foraminal stenosis, or nerve root impingement.

On VA examination in October 2008, the examining physician 
reported having reviewed the Veteran's claims file.  The 
Veteran stated that he had constant, dull low back pain at 
rest.  He indicated that the back pain did not radiate into 
his buttocks or his lower extremities.  He related that he 
took pain medication every six hours for his back pain.  He 
stated that he had flare-ups of worse back pain with cold, 
damp weather, with driving for fifteen minutes, with sitting 
in one position for two hours, with standing in one position 
for fifteen minutes, with laying on his back for three hours, 
with climbing more than two flights of stairs, or with 
lifting more than fifty pounds.  He stated that such flare-
ups occurred almost daily, and lasted up to two hours.  He 
reported that he used a cane with flare-ups of his low back 
pain.  He stated that he had retired in 1988, and had 
previously worked as a school bus driver.  He reported that, 
with his current low back condition, he would expect his back 
pain to flare up after fifteen minutes of driving a school 
bus.  He asserted that the current low back disability would 
prevent him from working driving a school bus.  He stated 
that his low back disorder would limit him in sedentary work, 
but would not preclude such work.  He indicated that he would 
have to change positions while sitting to avoid flare-ups of 
low back pain.

The examiner observed that the Veteran had a mildly antalgic 
gait.  The examiner noted mild paravertebral spasm in the 
lumbar area, without tenderness or pain.  The ranges of 
motion of the lumbar spine were to 80 degrees of forward 
flexion, with mild pain starting at 70 degrees; 20 degrees of 
extension, with mild pain starting at 10 degrees; lateral 
flexion to 30 degrees bilaterally, with mild pain starting at 
20 degrees; and rotation to 45 degrees bilaterally, with mild 
pain starting at 30 degrees.  After motions were repeated 
three times, there was not additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance.  The 
examiner stated that the Veteran had an additional 20 percent 
limitation of function of his back during flare-ups of back 
pain.

In September 2009, the Veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  The Veteran 
reported that his back disability had worsened, and not 
improved, over time.  He stated that his back pain produced 
difficulty getting in and out of bed, and that his back pain 
interrupted his sleep.  The Veteran's daughter testified, and 
stated the Veteran was increasingly complaining about his 
back pain.  She noted that the Veteran could not sit up 
straight, and that his leg sometimes gave way when he was 
walking.  She reported that he could not sit or ride in a car 
for prolonged periods.  She noted an incident in which his 
back pain had been exacerbated by lifting a container of 
laundry detergent.  She stated that the Veteran used a 
wheelchair when he had to move longer distances.  The 
Veteran's daughter submitted a written statement in 
conjunction with the hearing reiterating those contentions. 

The Veteran asserted that the VA examinations he had received 
had been inadequate.  He noted that the rating for his low 
back was reduced before any MRI or updated x-ray was 
obtained.  He indicated that in the August 2006 examination, 
on which the rating reduction was based, the doctor was 
present for only a few minutes, and that the doctor asked a 
few questions and then dismissed the Veteran without 
examining him.  The Veteran's daughter reported that she had 
accompanied the Veteran to that examination.  She stated that 
the doctor said that he did not need to examine the Veteran, 
because the necessary information was already in the files.  
She reported that the doctor interrupted the Veteran and 
stopped him from completing his description of his current 
pain and other symptoms.

The 40 percent rating for the Veteran's lumbosacral 
disability was assigned effective in August 2002.  The RO 
proposed in October 2006 to reduce the rating, when the 
rating had been in effect for less than five years.  
Therefore, it was permissible under 38 C.F.R. § 3.344(c) to 
reduce the 40 percent rating if reexaminations showed 
improvement.  The 2006 and 2008 examinations of the Veteran 
showed greater ranges of motion, particularly of forward 
flexion, than was shown in the 2003 examination.  It is not 
clear, however, that the 2006 and 2008 examinations show 
actual improvement of the Veteran's low back function and his 
ability to function under ordinary conditions of life and 
work.  On examination in 2003, the Veteran could walk 
independently, but he reported difficulty bending or 
twisting.  On examination in 2006, the Veteran reported using 
a cane to walk during flare-ups of worse back pain, and he 
reported that back pain limited his endurance for walking, 
standing, or sitting.  On examination in 2008, the Veteran 
again reported using a cane during flare-ups.  He indicated 
that his back pain would preclude a return to his former 
employment driving a school bus, and would require 
adjustments at a sedentary job.

In addition to the information provided in examinations, the 
claims file contains other evidence regarding the course of 
the Veteran's lumbosacral disability since 2002.  The Veteran 
and his daughter provided consistent and credible accounts 
that over time the Veteran's lumbosacral disorder has 
produced increased, rather than decreased, disability.  
Statements from the Veteran and his daughter also call into 
question any improvement noted in the 2006 examination, as 
they both report that the physician did not conduct an 
adequate physical examination on that occasion.

The medical and witness evidence is mixed as to whether the 
Veteran's lumbosacral disability improved since the 
assignment of the 40 percent rating effective in August 2002.  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2009).  As improvement was not shown by a preponderance of 
the evidence, the reduction of the rating was not warranted.  
Thus, the Board finds that restoration of the 40 percent 
rating from the date of reduction is warranted. 


Increased Evaluation for Compression Type deformity D3-D4

The Veteran has also claimed that an increased evaluation is 
warranted for his dorsal spine condition. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

As noted above, the Veteran was in a motor vehicle accident 
in service wherein he sustained compression fractures of the 
D3 and D4 vertebrae.  Service connection was established for 
this disability in a September 1954 rating decision, and a 10 
percent evaluation was assigned.  In a July 1979 rating 
decision, the RO increased the rating for that disability to 
20 percent.

The Board notes that the 20 percent evaluation was assigned 
under the rating schedule provisions in effect prior to the 
changes in September 2003.  Under the old criteria, residuals 
of fracture of a vertebra warrant a 60 percent evaluation if 
there is no spinal cord involvement, but abnormal mobility is 
present which requires a neck brace (jury mast).  In other 
cases, the residuals should be rated on the basis of 
resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  When evaluating the residuals on the basis of 
ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a noncompensable evaluation.  A 
10 percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2002).

The 20 percent evaluation currently assigned is the maximum 
evaluation assignable for limitation of motion of the dorsal 
spine with vertebral deformity under Diagnostic Code 5291.  
The Board notes that the 20 percent evaluation assigned to 
the Veteran's dorsal spine condition has been in effect for 
more than 20 years and is protected.  38 C.F.R. § 3.951 
(2009)

However, his claim was filed following the change in the 
rating criteria for spinal disorders.  The current criteria 
for evaluating spinal disabilities are listed above in the 
discussion concerning the Veteran's lumbosacral spine 
disability.  The Board notes that the rating criteria under 
the General Rating Formula for Diseases and Injuries of the 
Spine consider the thoracolumbar spine as a single entity for 
evaluation purposes.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

As noted in the discussion above with respect to the 
lumbosacral strain/sprain, the Veteran complains of painful 
motion of the back, and has been shown to have limitation of 
motion of the back in forward flexion, lateral flexion, 
rotation and extension.  However, these complaints are 
currently contemplated in the 40 percent evaluation assigned 
for his lumbosacral strain/sprain.  Utilizing these same 
complaints and limitation of motion findings to evaluate his 
dorsal spine disorder above the protected 20 percent 
evaluation would constitute impermissible pyramiding.  In 
this regard, the evaluation of the same manifestation under 
different diagnoses must be avoided.  38 C.F.R. § 4.14 
(2009). 

The Board further notes that the Veteran has not been 
diagnosed with intervertebral disc disease of his dorsal 
spine to warrant consideration under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a (2009).

In light of the above, an evaluation in excess of 20 percent 
for the Veteran's service connected compression type 
deformity at D3-D4 is not warranted.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's dorsal spine condition.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


CUE in 1954 Rating Decision Assigning Rating for Compression 
Type 
Deformity at D3-D4 

The Veteran claims that there was CUE in a September 1954 
rating decision in which the RO assigned a 10 percent 
disability rating for the compression type deformity of the 
D3 and D4 vertebrae.  

A VA rating decision is subject to revision on the grounds of 
CUE.  If evidence establishes that a decision was based on 
CUE, the decision will be reversed or revised.  A reversal or 
revision of a decision based on CUE has the same effect as if 
the decision had been made on the date of the prior decision.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  The Court has explained that CUE is "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  For CUE to be found, 
either the correct facts, as they were known at the time, 
must have not been before the adjudicator, or the statutory 
and regulatory provisions extant at the time must have been 
incorrectly applied.  Disagreement as to how the facts were 
weighed or evaluated does not constitute CUE.  The 
determination as to whether there was CUE must be based on 
the record and the law that existed when that decision was 
made.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 2001); 
Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999) and 15 Vet. App. 302 (2001).

When the RO adjudicated the Veteran's claim in September 
1954, the adjudicator had the Veteran's service treatment 
records and the report of an August 1954 VA medical 
examination of the Veteran.

The Veteran's service treatment records show that he was in a 
motor vehicle accident in April 1953, while he was stationed 
in New York.  The Veteran was taken to a local hospital, and 
put in a body cast.  Spine x-rays showed narrowing, described 
as simple fracture, of the D3 and D4 vertebrae.  The Veteran 
was transferred to an Army Hospital.  Over the course of 
treatment, the cast was removed, and the Veteran underwent 
physical therapy.  He had periods of convalescence leave.  In 
June 1953, treating practitioners gave the Veteran a back 
brace and returned him to duty, with restrictions.  Due to 
pain, the Veteran underwent additional hospital observation.  
In September 1953, a treating practitioner found that the 
Veteran had a good standing range of motion of the spine in 
all directions.

On VA examination in August 1954, the Veteran reported that 
after his back injury and treatment in service, he was 
returned to duty as a mail clerk.  He indicated that since 
separation from service he had worked as a janitor.  At the 
time of the examination, he stated that his back hurt with 
any significant bending over and straightening up.  Spine x-
rays showed compressive type deformities of D3 and D4, with 
normal intervertebral spaces.  The examining physician found 
that the Veteran had normal posture.  The examiner did not 
find any sign of tenderness, pain, or muscle spasm in the 
lumbar or dorsal areas of the Veteran's spine.  The examiner 
stated that spinal motion was supple, and that the Veteran 
easily flexed to touch the floor with his fingertips.  With 
extension, lateral flexion, and rotation there were excellent 
ranges of motion, with no pain.  The examiner commented that 
the condition of the Veteran's back was a very good 
functional result.

The evidence before the adjudicator in September 1954 
included detailed information about the dorsal spine fracture 
residuals during and after service.  The Veteran has not 
indicated that there was other evidence available in 
September 1954 that the adjudicator failed to obtain or 
consider.  The Board finds that the correct facts, as they 
were known at the time, were before the adjudicator.

Under the statutes in effect in September 1954, when the RO 
evaluated the Veteran's back disability, service-connected 
disabilities were to be assigned disability ratings based on 
reduction in earning capacity, using the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C. § 477 
(1952).  The RO applied the Rating Schedule and evaluated the 
Veteran's back disability under Diagnostic Code 5285, for 
residuals of fracture of vertebra.  The applicable version of 
the Rating Schedule was the 1945 edition.  Diagnostic Code 
5285 and the other criteria for evaluating spine disabilities 
were not changed between the 1945 edition and September 1954.

Under the applicable Rating Schedule, vertebra fracture 
residuals were to be evaluated as 100 percent disabling if 
there was spinal cord involvement, if the veteran was 
bedridden, or if the veteran required long leg braces.  If 
there was no spinal cord involvement, a 60 percent rating was 
to be assigned if there was abnormal mobility requiring a 
neck brace.  In other cases, the residuals were to be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  VA Schedule for Rating Disabilities, Diagnostic Code 
5285 (1945).  Limitation of motion of the dorsal spine was to 
be assigned a rating of 10 percent if severe or moderate, and 
0 percent if slight.  VA Schedule for Rating Disabilities, 
Diagnostic Code 5291 (1945).

In the September 1954 rating decision, the adjudicator found 
that service records showed that the Veteran had sustained 
fracture of D3 and D4 in April 1953.  The adjudicator 
indicated that VA examination showed no residuals except 
compression type deformity of D3 and D4.  The adjudicator 
applied Diagnostic Code 5285, and assigned a 10 percent 
rating, effective from the Veteran's separation from service.

The Veteran's disability residual to the dorsal spine injury 
did not have spinal cord involvement, did not make the 
Veteran bedridden, and did not require long leg braces or a 
neck brace.  The 1954 VA examination did not show any 
limitation of motion of the dorsal spine, nor any muscle 
spasm.  Spine x-rays showed deformity of the D3 and D4 
vertebrae.  It appears that the adjudicator found that the 
range of motion of the dorsal spine was consistent with a 0 
percent rating, and added a 10 percent rating for vertebral 
deformity, resulting in a 10 percent rating.  The Board finds 
that the adjudicator correctly applied the statutory and 
regulatory provisions extant at the time.

As the correct facts, as they were known at the time, were 
before the adjudicator, and the adjudicator correctly applied 
the statutory and regulatory provisions extant at the time, 
there is no CUE in the September 1954 rating decision 
assigning a 10 percent rating for the Veteran's compression 
type deformity at D3-D4.





	(CONTINUED ON NEXT PAGE)





ORDER

Restoration of a 40 percent rating for chronic lumbosacral 
strain/sprain with mild degenerative joint disease at L5-S1, 
is granted.

An increased evaluation for compression type deformity at D3-
D4 is denied.

A September 1954 rating decision that assigned a 10 percent 
rating for compression type deformity at D3-D4 did not 
contain clear and unmistakable error; the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


